Citation Nr: 0907444	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), also claimed as depression. 
 
2.  Entitlement to an increased rating for irritable bowel 
syndrome/hiatal hernia, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1980.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2005 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied service connection for sickle cell 
anemia and PTSD, also claimed as depression.  Service 
connection for irritable bowel syndrome was granted and was 
incorporated within the existing service-connected hiatal 
hernia disorder.  The 30 percent rating for the combined 
gastroesophageal disability was maintained from which the 
Veteran appeals for a higher disability rating.  

The appellant was afforded a personal hearing by 
videoconference in November 2008 before the undersigned 
Veterans Law Judge sitting at Washington, DC.  The transcript 
is of record.  During the hearing, the issue of entitlement 
to service connection for sickle cell anemia was withdrawn 
from appellate consideration.

Following review of the record, the issue of entitlement to 
an increased rating for irritable bowel syndrome/hiatal 
hernia will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with an enemy during 
service.

2.  An in-service stressor is not verified.

3.  The Veteran does not have PTSD as a result of an in-
service stressor.

4.  Depression was first clinically indicated many years 
after discharge from active duty.  


CONCLUSION OF LAW

PTSD, also claimed as depression, was not incurred in 
service. 38 U.S.C.A. §§ 1131, 5103A, 5107, 1154 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  He asserts 
that he was exposed to traumatic and stressful events in the 
military that led to this psychiatric disability.  He 
presented testimony on personal hearing in November 2008 to 
the effect that he had nightmares and flashbacks, woke up in 
cold sweats, was irritable and had anger control issues.  He 
said that he woke up screaming in his sleep, and had cried 
thousands of tears because of the things he had held inside 
for many years.  The Veteran stated that one of his in-
service stressors was the fact that he had trained on the 
Turkish border next to Soviet territory which was a volatile 
situation during the Cold War of the Carter administration.  
He also stated that he had been involved in a helicopter near 
crash, as well as a truck/jeep accident in which another 
soldier was killed.  He related that he had also endured a 
great deal of stress working as a letter carrier after 
service because his supervisor, who had been a sergeant in 
the Army Reserves, treated him like a raw recruit.  The 
Veteran related that the record showed that he had been 
diagnosed with PTSD and bipolar disorder since childhood, and 
that it these had been aggravated by service.  He testified 
that he had kept many things locked up inside him, and that 
this finally came to a head in 2004.  He stated that PTSD 
symptoms had destroyed his marriage because he kept silent 
all those years.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in May 2004 that fully addressed the 
notice elements.  Consequently, the Board finds that adequate 
notice has been provided as the appellant was informed of 
what evidence is necessary to substantiate the elements 
required to establish service connection for PTSD.  The duty 
to notify the veteran was satisfied prior to the initial 
unfavorable decision on the claim by the AOJ. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The AOJ 
readjudicated the case in a supplemental statement of the 
case issued in July 2008.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each 
elements of the claim, including notice of what is required 
to establish service connection, and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
service connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA has made the required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
the claim of entitlement to service connection for PTSD.  The 
appellant has submitted numerous statements, including 
background history and circumstances of his service, and has 
provided testimony in support of his claim.  Extensive 
private and VA clinical records dating from the mid 1990s are 
of record, including the reports of comprehensive psychiatric 
and psychological evaluations in 2004.  In a Memorandum dated 
in July 2008, the RO made a formal determination that the 
information received from the veteran to verify his stressor 
experiences was insufficient to send to the U. S. Army and 
Joint Services (JSRRC) to research for corroboration, or for 
a military record.  The Veteran was afforded a personal 
hearing before the undersigned Veterans Law Judge in November 
2008.  Neither the appellant nor his representative contends 
that there is outstanding evidence that has not been 
considered with respect to his claim.  The Board thus finds 
that further assistance from VA would not aid the Veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue of 
entitlement to service connection for PTSD. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim is ready to be considered on the 
merits.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. (Under the law in effect since the veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2008), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).)  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2008).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

Factual background

The Veteran's service medical records show no treatment for 
psychiatric symptoms.  His psychiatric status was evaluated 
as normal on examination in April 1980 for discharge from 
active duty.

The appellant's DD-form 214 shows that he served in the army 
with a military occupational specialty of field radio 
specialist.  No foreign or sea service or combat-related 
medal is recorded. 

The Veteran was afforded a VA examination in March 1984.  No 
complaints referable to psychiatric disability were recorded.  

Private and VA outpatient clinical records dating from 1995 
show the appellant being treated for depression with Paxil in 
August 1996.  He continued to be counseled and medicated to 
control symptoms that included depression, anxiety and 
financial and family stress.  Primary impressions of 
anxiety/depression were rendered.  His medication was changed 
to Prozac in 1999.  Other significant medical problems during 
this time frame included sleep apnea for which the appellant 
was afforded a number of sleep studies.  

VA outpatient clinic records dating from January 2001 
indicate that the Veteran had been placed on Prozac and 
Buspar by his primary physician who had been treating him for 
four years.  A diagnosis of depression was recorded.  
Subsequent VA records show that the Veteran was followed for 
symptoms diagnosed as major depression, generalized anxiety 
disorder, and depressive disorder.  He voiced suicidal ideas 
and intentions at times.  

The Veteran was admitted to a VA facility in May 2004 with a 
feeling that he would be 'better off dead'.  He said that he 
was unable to do anything to please his wife (to whom he had 
been married since 1978) and felt that nothing he did was 
good enough.  It was reported that the appellant had voiced 
depressive symptoms for the last few months, including 
depressed mood, poor sleep, decreased interests, intermittent 
hopelessness, low energy and suicidal ideation, especially 
when angry.  He related that he had problems with his 
district manager whom he felt had given him a hard time.  He 
said he and his wife had financial problems and were 
attempting to declare bankruptcy due to credit card debt.  

The Veteran was noted to have served in the Marines and 
related that although he was not involved in combat, he had 
dreams of being chased and shot at and not being able to get 
out of the military.  He said he did not watch TV coverage 
regarding Iraq, and said he had flashbacks of the military 
exercises he used to do.  He related that he startled easily.  
It was noted that both his mother and aunt had been diagnosed 
with depression and were currently on medication, and that 
his father had problems with alcohol and anger management and 
had also taken psychotropic medication.  

During the course of hospitalization, Prozac was discontinued 
and the Veteran's medication was changed.  It was recorded 
that given the appellant's frequent anger/verbal outbursts, 
it was felt that he either had a bipolar variant or had an 
impulse control disorder, possibly IED (intermittent 
explosive disorder).  The Veteran agreed to have follow-up in 
the mental hygiene clinic for psychiatric and psychology 
services.  Axis I diagnoses of major depressive disorder, 
severe, recurrent, per history and IED were provided.

The veteran underwent an initial psychotherapy consultation 
in July 2004 and indicated that he had been 'working on 
things' related to problems he had been having at home, 
including a difficult time with his wife.  It was recorded 
that the veteran tended to be controlling of his wife and two 
children and often yelled and lost his temper.  He recalled 
that his father was verbally abusive, controlling and never 
affirming, and said that this was something he had been 
demonstrating to his wife and children throughout most of the 
25 years of his marriage.  He said that he was at his 'best' 
during the four years he was in the Marines.  He denied 
combat exposure, stating that he served in a number of 
difference support capacities.  It was noted that he had been 
employed at the Post Office for 20 years and was currently a 
letter carrier.  He related that he and his wife had recently 
declared bankruptcy because of credit card debt.  It was 
reported that the Veteran was able to articulate many things 
he had learned during recent counseling, and recognized that 
a great deal of his anger was related to his relationship 
with his father who was still alive.  He said that his family 
had apparently noticed his progress to the extent that his 
son had embraced him, his daughter had stopped asking him to 
leave, and his wife was open to marital therapy.  

S. B. Reed, M.D., wrote in October 2004 that the Veteran had 
been followed for several years for multiple clinical 
problems that included severe depression, anxiety and 
obstructive sleep apnea.  She related that depression was the 
illness that currently gave him the most difficulty, and that 
any amount of stress worsened it.  It was recommended that he 
not continue working in his extremely stressful job.  

A statement was received from the Veteran in December 2004 
outlining in-service stressors he felt had resulted in PTSD.  
Specifically, he recounted that while engaging in NATO 
exercises off the coast of Greece in November 1977, a 
helicopter in which he was riding pitched rapidly on his side 
and started falling into the ocean.  He said that he just 
assumed he would die, but that somehow, the pilot got the 
copter under control and upright and that they 
"bellylanded" just past the sand on the beach about 500 
meters from the spot they were to land.  The appellant stated 
that on another occasion in October 1979, an artillery round 
retrieved from the passenger side of the jeep he was driving 
exploded about 50 to 75 meters after it was taken out by 
another service member.  He said that he was told that the 
other soldier had thrown the round in the back of a truck 
like a piece of wood and that it went off.  The Veteran 
related that he could still see this incident in his mind and 
thought about how it could have happened or gone off while in 
his jeep. 

The Veteran recalled another incident in which he was driving 
a 2 1/2 ton truck topping a hill when he saw a small car with 
a child standing up in the front seat.  He said he applied 
the brakes but that they "blew out."  The Veteran related 
that he was heavy loaded and unable to stop, and that he 
"took a ditch to his right" and overturned the truck.  He 
related that he still dreamed of those incidents, could not 
stop remembering them and became very depressed.  He said 
that he had kept these thoughts and feelings locked inside 
his mind for 25 years and had just told his wife of 26 years 
about all of this.

Received in August 2005 was a statement from a person whose 
name is illegible stating that "I have interviewed [the 
Veteran] & feel that he suffers from Post Traumatic Stress 
disorder in addition to Depression & Anxiety.

Extensive VA outpatient clinical records dating from 2006 
through mid 2008 show that the Veteran continued in 
counseling and treatment for psychiatric disability diagnosed 
as generalized anxiety disorder, depression, major 
depression, and alcohol abuse.  He admitted to being an 
alcoholic in August 2007 and was encouraged to seek 
treatment.  He underwent alcohol detoxification in January 
2008 but did not remain sober.  It was recorded that he had 
domestic stress, including his wife leaving him, strong 
issues with a "verbally abusive" father deriving from 
childhood, financial problems, a brother's death, and the 
loss of a relationship with his son.

Legal Analysis

The Board has carefully considered the entire evidence of 
record as well as the Veteran's numerous statements and 
testimony.  It is shown that although a cursory statement was 
received in August 2005 from someone who stated that Veteran 
had been interviewed and found to have PTSD, it does not 
suffice for evidentiary purposes because the signature is 
illegible and there is no proof that the individual is 
competent to make that assessment.  Review of the evidence 
does not reveal a single clinical diagnosis of PTSD 
throughout the voluminous clinical data of record.  Rather, 
the Veteran is shown to have been treated for and diagnosed 
with several over psychiatric disabilities, including 
generalized anxiety disorder, depression, major depression, 
and alcohol abuse.  None of these conditions was shown in 
service nor is it demonstrated that a psychosis was 
demonstrated within one year of discharge from active duty.  
No physician or any other competent clinician of record has 
attributed any of those disorders to service.  Therefore, 
generalized anxiety disorder, depression, major depression, 
and alcohol abuse may not be granted on a direct or a 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

The Board finds that even assuming that the Veteran may have 
met the first criteria for establishing service connection 
for the condition which is a diagnosis of PTSD rendered in 
accordance with the DSM-IV, if the statement received in 
August 2005 was from a clinical professional, it is found 
that the claim for service connection must nonetheless fail 
because the second criterion, credible evidence that the 
claimed stressors actually occurred, has not been adequately 
demonstrated.

In this regard, the record clearly demonstrates that the 
Veteran has no combat status.  While he has alleged in his 
writings to VA that he was subject to a number of stressful 
incidents in service, he has presented no official records of 
such and VA is unable to verify the claimed stressors based 
on the accounts presented.  His statements alone are not 
sufficient to establish the occurrence of any in-service 
stressor.  Corroborating evidence is needed to support the 
claim of service connection for PTSD based on non-combat 
stressors. See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  However, the stressful events he reports 
as an observer and participant in the claimed incidents are 
not corroborated to any extent.  

As noted previously, the evidence indicates that the Veteran 
may have a diagnosis of PTSD.  However, an opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  
It is well established that while it is the province of 
trained health care providers to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation (Jones v. Brown, 7 Vet. App. 134, 137 (1994)), 
it is the Board's responsibility to assess the credibility 
and weight to be given the evidence.  It is not bound to 
accept the Veteran's uncorroborated account of his 
experiences. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 
(1993).  The question of whether a specific event reported by 
a veteran as a stressor is a question of fact for the Board 
to decide. See Wilson v. Derwinski, 2 Vet.App. 614 (1992).

In this case the Board finds that a stressor necessary to 
support the diagnosis of PTSD related to the Veteran's 
military experiences has not been objectively documented or 
sufficiently demonstrated.  Absent credible supporting 
evidence that the claimed stressors occurred, the regulatory 
criteria for a grant of service connection for PTSD have not 
been met, and the claim of service connection for such must 
be denied.

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application in this instance. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran presented testimony on personal hearing in 
November 2008 to that effect that he had worsening symptoms 
associated with his service-connected gastroesophageal 
disorder that included frequent bouts of diarrhea, some 
bleeding, abdominal cramps, etc, for which he took medication 
and was followed by the Nashville [TN] VA every three months.  
The record reflects that the appellant was last examined for 
VA compensation purposes in August 2005.  The Board finds 
that given the length of time since the last VA examination 
and VA clinical evidence reflecting continuing treatment, a 
current examination is in order to ascertain the current 
extent of service-connected disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity). Therefore, a current VA examination 
is warranted

A 30 percent evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2008) is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is in order for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Code 7346.  For purposes of 
evaluating conditions in § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained over three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding onset of the disease. See 38 C.F.R. § 4.112 
(2008).

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensable (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling. 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).

As indicated previously, the record reflects that the veteran 
receives continuing VA outpatient treatment for 
gastroesophageal disability.  The most recent records date 
through July 2008.  Therefore, clinical records dating from 
August 2008 should be requested and associated with the 
claims folder.



Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment 
records dating from August 2008 
should be requested and associated 
with the claims folder.  

2.  Schedule the veteran for a VA 
examination by a gastroesophageal 
medical specialist to determine 
the current extent and associated 
manifestations of the service-
connected irritable bowel 
syndrome/hiatal hernia.  A 
comprehensive clinical history 
should be obtained.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to specific diagnoses 
in a narrative format.  The 
examiner should refer to the 
rating criteria above in assessing 
the symptoms and severity of the 
condition(s).  The claims file and 
a copy of this remand should be 
made available to the examiner 
designated to examine the veteran.  
The examiner should indicate 
whether or not the claims folder 
was reviewed.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


